              Case 1:18-mj-00185 Document 8 Filed 10/15/18 Page 1 of 1 PageID #: 15
OAO 432
                                    Administrative Office of the United States Courts
(Rev. 2/84)

                                       WITNESS AND EXHIBIT RECORD
DATE                    CASE NUMBER               OPERATOR                                     PAGE NUMBER
        10/15/2018      18-185M                    L. Hicks                                    1
                                                                                                              PRESIDING
                 NAME OF WITNESS                     DIRECT          CROSS          REDIRECT    RECROSS
                                                                                                               OFFICIAL

 Sally Koeplin- ATF Special Agent                   10:15 am       10:22 am




                                                                                                             ADMITTED IN
    EXHIBIT NUMBER                                 DESCRIPTION                                      ID
                                                                                                              EVIDENCE

 Govt. 1                Copy of criminal complaint 18-185M                                     G1                Y

 Govt. 2                Photograph of video still from a drug/firearm transaction              G2                Y

 Govt. 3                Photograph of video still from a drug/firearm transaction              G3                Y

 Govt. 4                Photograph of video still from a drug/firearm transaction              G4                Y

 Govt. 5                Photograph of video still from a drug/firearm transaction              G5                Y




      Print               Save As...             Export as FDF           Retrieve FDF File               Reset
